DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, Claims 1-4 and 6-15 in the reply filed on 4/25/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “bonding force adjustment unit” (claim 7), “bonding step displacement sensor” (claims 10, 13), “contact pressure force sensor” (claims 11, 14), “camera and downstream image processing device”, “a bonding tool adjusting device” (claim 15) should all be shown and specifically labeled in the figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.

Claim Interpretation
Examiner notes that present claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, “for applying a bonding force to a bonding material placed on the contact surface”, “for realizing a predetermined effective bonding force independent of the spatial direction” (claim 1) appear to be function limitations. Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. For instance, “bonding material” and “carriers having contact surfaces” are workpiece materials which do not structurally limit the claimed bonding apparatus.
In Claim 1, limitations “bonding force generating means”, “bonding force setting means” (lines 9-12) and in Claims 3-4, limitation “bonding wire feeding means” (lines 3-4) have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language (generating a bonding force, feeding a bonding wire) without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1-4 interpreted to cover any corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Upon review, it appears that the specification repeats the same language “bonding force generating means” “bonding wire feeding means” ([0014-0015], [0017], [0024] of PG-Pub of this application) without describing the actual structure or corresponding mechanical unit. Therefore, any generic structure which achieves the claimed function(s) would meet the present claims.
If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If Applicant does not wish to have the claim limitations treated under 35 U.S.C. 112, sixth paragraph, Applicant may amend the claims so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “in particular wire bond connections, tape bond connections…” renders the claim indefinite because it is unclear whether the limitations following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d). Also, there is insufficient antecedent basis for limitation “the base body” (line 6) since “base body” has not been previously recited. It appears that feature “a basic body” (line 5) should recite a base body. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a base body and features following “in particular” are optional. 
With respect to claim 7, limitation of “a bonding force adjustment unit connected on the input side to the bonding wire deformation sensor...”(lines 5-7) are ambiguous because it is unclear what is meant by such adjustment unit and connection to input side. Examiner notes that Applicant’s specification merely repeats the same language ([0018] of PG-Pub of this application) and none of the figures point out the adjustment unit or its connection (see drawing objection above). Consequently, one would not the able to determine metes and bounds of the recited structure. The instant vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the bonding force setting means comprises a bonding wire deformation sensor for determining a deformation of the bonding wire.
With respect to claims 10 and 13, limitation of “a bonding step displacement sensor” is ambiguous because it is unclear what structure is implied by this sensor. Applicant’s specification only mentions this sensor once ([0024] of PG-Pub of this application), however, it does not describe the actual structure and none of the figures shows this displacement sensor (see drawing objection above). Furthermore, it is confusing whether this sensor is related to the position sensor (12 in fig. 1) recited in claim 6. In other words, it is not clear whether “displacement sensor” and “position sensor” are two distinct sensors or the same sensor? Additionally, the figures fails to show claimed “displacement sensor connected to respective input of the bonding force setting device” as recited in claim 13. Therefore, the recited conflicting language fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: the bonding device includes a position or displacement sensor for detecting a path or position of the bonding tool, wherein the position or displacement sensor is connected to the bonding force setting means.
With respect to claims 11 and 14, limitation of “a contact pressure force sensor” is ambiguous because it is unclear what structure is implied by this sensor. Applicant’s specification only mentions this sensor once ([0024] of PG-Pub of this application), however, it does not describe the actual structure and none of the figures shows “contact pressure force sensor” (see drawing objection above). Furthermore, it is confusing whether this sensor is related to the force sensor recited in claim 8. In other words, it is not clear whether “force sensor” and “contact pressure force sensor” are two distinct sensors or the same sensor? Additionally, the figures fails to show claimed “pressure force sensor connected to respective input of the bonding force setting device” as recited in claim 14. Therefore, the recited conflicting language fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: the bonding device includes a force sensor for detecting a pressure or force applied by the bonding tool against the carrier, wherein the force sensor is connected to the bonding force setting means.
With respect to claim 15, limitation of “a bonding tool adjusting device” is ambiguous because it is unclear what is meant by such adjusting device. Examiner notes that Applicant’s specification repeats the same language ([0027] of PG-Pub of this application) and none of the figures point out this adjusting device (see drawing objection above). Consequently, one would not the able to determine metes and bounds of the recited structure. The instant vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the bonding device having a camera and downstream image processing device.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillotti et al. (US 2020/0388589, hereafter “Gillotti”).
Regarding claim 1, Gillotti discloses a bonding device for producing bond connections, on carriers 106 (dies) fixed outside the bonding device and having contact surfaces (die surfaces) for the bond connections (fig. 1A-1D), in different spatial directions with respect to the respective carrier, the bonding device comprising: a base body (part of head assembly 300- fig. 3), a bonding tool 108 movable relative to the base body for applying a bonding force to a bonding material 112 (wire) placed on the contact surface of the carrier 106 to produce a material bond between the bonding material and the contact surface as a bonding connection (fig. 1B-1D), and bonding force generating means for generating a bonding force directed to the contact surface when the bonding device is placed on the carrier, wherein said bonding force generating means (300-302) comprises a bonding force setting means 302 (computer, fig. 3) for realizing a predetermined effective bonding force independent of the spatial direction of action thereof ([0032]). Examiner notes that any amount of force that achieves bonding meets “predetermined effective bonding force”; the computer in collaboration with the bond head assembly in Gillotti (fig. 3) is designed to provide bonding force generating and setting means for achieving an effective force as recited (please note Claim Interpretation above).
As to claim 2, Gillotti discloses that the bonding device 100a is designed as a robot-guided device with a handle or coupling piece (linkage 300a- fig. 3) for connection to a robot arm on the base body. Examiner also takes official notice with respect to using a robot guide since such guiding mechanism is conventional and within common knowledge of one of ordinary skill in the art. 
As to claim 3, Gillotti discloses that the bonding device is designed as wire bonding device, with bonding wire feeding means 110 (fig. 1E) for feeding a bonding wire 112 as a bonding material onto the contact surface of the respective carrier 106 (fig. 1A-1D), and an ultrasonic transducer 300a2 (fig. 3) mechanically connected to the bonding tool 108 to generate ultrasonic vibrations acting on the bonding tool [0032]. {01709478.DOC / }Response to Restriction Requirement U.S. Serial No. 16/919,570 Page 3 of 6
As to claim 4, Gillotti discloses a ball bonding device with: a bonding wire feeding means 110 (fig. 1E) for feeding a bonding wire 112 as a bonding material onto the contact surface of the respective carrier 106, and a wire melting device (not shown in figure) for melting a free end of the bonding wire to produce a bond ball 112a (fig. 1A, 2A; [0021]).  
As to claim 6, Gillotti discloses that the bonding force setting means comprises a position sensor 300a4 (fig. 3) for determining the spatial position of the direction of action of the bonding tool and a calculation unit (processor unit of computer) connected on its input side to the position sensor for the position-dependent calculation of the bonding force to be applied by the bonding force generating means [0032].  
As to claim 7, Gillotti discloses that the bonding force setting means comprises: a bonding wire deformation sensor 300a4 (position sensor- fig. 3) for determining a deformation of the bonding wire under the effect of the set bonding force ([0035], [0040]). {01709478.DOC / }Response to Restriction Requirement U.S. Serial No. 16/919,570 Page 4 of 6  
As to claim 8, Gillotti discloses that the bonding device includes a bonding force sensor 300a3 (fig. 3) for detecting the effective bonding force acting on the bonding material in a bonding step for monitoring or controlling the bonding process [0032].  
As to claim 12, Gillotti discloses that the bonding force sensor 300a3 is connected to a respective input of the bonding force setting device 302 for providing an input signal for setting or adjusting the bonding force to be applied by the bonding force generating means (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gillotti et al. (US 2020/0388589) as applied to claim 1 and in view of Copperthite et al. (US 2020/0164460, hereafter “Copperthite”).
As to claim 9, Gillotti is silent as to a bonding tool stop provided in the base body. However, such feature is known in the art. Copperthite (also drawn to bonding device) discloses a base body 110 and a bonding tool 106 for producing bond connections on a carrier/substrate 104 (figs. 1A, 2A), wherein a bonding tool stop 112a-b (overtravel mechanism) is provided in the base body of the bonding device for presetting a defined initial position of the bonding tool after the positioning of the bonding device with respect to a contact surface of a carrier and before the bonding step [0026, 0029]. The block 112a and/or spring 112b of the overtravel mechanism acts to stop the bonding tool in the z-axis (fig. 1A). Copperthite teaches that the overtravel mechanism 112 is provided to minimize impact forces during bonding operations [0023]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a stop mechanism similar to Copperthite in the bonding device of Gillotti because doing so would improve control of the bonding tool movement in the z-axis and minimize impact forces during bonding operations. 
As to claims 10 and 13, Gillotti discloses that the bonding device includes position or displacement sensor for detecting a path or position of the bonding tool, wherein the position or displacement sensor is connected to the bonding force setting means and is configured to obtain a path or position signal for at least one of monitoring and controlling the bonding process. It is also noted these claims are indefinite in scope.
As to claims 11 and 14, Gillotti discloses that the bonding device includes a force sensor for detecting a pressure or force applied by the bonding tool against the carrier, wherein the force sensor is connected to the bonding force setting means and is configured to obtain a contact pressure or force signal for at least one of monitoring and controlling the bonding process.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gillotti et al. (US 2020/0388589) as applied to claim 1 and in view of Kyomasu et al. (US 6449516, hereafter “Kyomasu”).
As to claim 15, Gillotti does not disclose the bonding device having a camera and downstream image processing device for recording an image of a bond site and of its surroundings for evaluation. However, such imaging technique is known in the art. Kyomasu (also directed to bonding apparatus) teaches it has been known to utilize camera for detecting the position of the bonding points/site on semiconductor device (fig. 1- camera 7; Background- col. 1, lines 11-20). Kyomasu teaches the bonding device having a camera 7 and downstream image processing device 22 for recording an image of a bond site and of its surroundings for evaluation & correction of offset and improving bonding accuracy (fig. 2; col. 3, lines 15-30; col. 4, line 65 thru col. 5, line 15). The offset correction encompasses comparison with a reference amount stored in the memory (col. 5, lines 1-15; 30-38). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a camera and image processing device in the bonding device of Gillotti with the motivation of recording images of bond site for evaluation and correction of offset, thereby improving bonding accuracy as suggested by Kyomasu. Thus, Gillotti as modified by Kyomasu includes a camera and downstream image processing device configured to record an image of a bond site and of its surroundings for evaluating the recorded image with respect to a comparison image stored in an image storage unit.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735